IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-40444
                         Conference Calendar



ALFRED NEAL,

                                           Plaintiff-Appellant,


versus

KENNETH SEBERT McCANN,

                                           Defendant-Appellee.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:95-CV-689
                         - - - - - - - - - -
                           October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Alfred Neal, TDCJ #677631, appeals the dismissal of his

civil-rights action following a bench trial before a magistrate

judge.   Neal contends that Officer Kenneth McCann used excessive

force against him and that prison officials did not follow prison

regulations when punishing him.

     We have reviewed the record and the briefs of the parties

and we find no nonfrivolous contentions.    We find Neal’s

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40444
                               - 2 -

excessive-force contention frivolous for essentially the reasons

relied upon by the magistrate judge.    See Neal v. McCann, No. 95-

CV-689 (E.D. Tex. Apr. 10, 1996).    Neal can show no plain error

regarding his contention, raised for the first time on appeal,

that prison officials did not follow their own regulations when

punishing him.   Failure of prison officials to follow their own

regulations does not give rise to a constitutional error.

Hernandez v. Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986); see

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428 (5th

Cir. 1996)(en banc).

     This appeal is frivolous.   We caution Neal that any

additional frivolous appeals filed by him will invite the

imposition of sanctions.   To avoid sanctions, Neal is further

cautioned to review any pending appeals to ensure that they do

not raise arguments that are frivolous.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.   SANCTIONS WARNING

ISSUED.